DISMISS; and Opinion Filed August 13, 2013.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-13-00961-CV

                                TARA LAKES, Appellant
                                        V.
                              WILLIAM COLEMAN, Appellee

                      On Appeal from the 255th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-13-05593

                            MEMORANDUM OPINION
                         Before Justices O’Neill, Francis, and Fillmore
                                  Opinion by Justice O'Neill
       The Court has before it appellant’s motion to dismiss the appeal which states appellant no

longer wishes to pursue the appeal. We grant the motion and dismiss the appeal. See TEX. R.

APP. P. 42.1(a)(1).



                                                  /Michael J. O'Neill/
                                                  MICHAEL J. O'NEILL
                                                  JUSTICE

130961F.P05
                                        S
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      JUDGMENT

TARA LAKES, Appellant                               On Appeal from the 255th Judicial District
                                                    Court, Dallas County, Texas
No. 05-13-00961-CV         V.                       Trial Court Cause No. DF-13-05593.
                                                    Opinion delivered by Justice O’Neill,
WILLIAM COLEMAN, Appellee                           Justices Francis and Fillmore participating.

       In accordance with this Court’s opinion of this date, we DISMISS the appeal. We
ORDER that appellee William Coleman recover his costs of this appeal, if any, from appellant
Tara Lakes.


Judgment entered this 13th day of August, 2013.




                                                   /Michael J. O'Neill/
                                                   MICHAEL J. O'NEILL
                                                   JUSTICE




                                             –2–